            Case 3:17-cv-05806-RJB Document 402 Filed 09/02/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9   STATE OF WASHINGTON,                             Case No. 3:17-cv-05806-RJB

10            Plaintiff,
                                                      DEFENDANT THE GEO GROUP, INC.’S
11   v.                                               OPPOSITION TO PLAINTIFF STATE OF
                                                      WASHINGTON’S MOTION TO SEAL
12   THE GEO GROUP, INC.,                             DOCUMENTS

13            Defendant.

14
                                                      NOTE ON MOTION CALENDAR:
15                                                    September 4, 2020

16

17            Defendant The GEO Group, Inc. (“Defendant” or “GEO”), by and through its undersigned

18   counsel, hereby submits its Response to Plaintiff State of Washington’s Motion to Seal

19   Documents. ECF 398. The State’s motion to seal should be denied as moot.

20                             I.     THE STATE’S MOTION TO SEAL.

21            In connection with its motion to reopen discovery and unredact Exhibit 365, Washington

22   filed a motion to seal excerpts of the deposition transcript Brian Evans. ECF 398. In their motion,

23   the state argued that the “Stipulated Protective Order entered in this matter, ECF No. 70, requires

24   Washington to file under seal material GEO designates confidential, if GEO does not agree to

25   withdraw the Protective Order protections, withdraw the confidential designation, or redact the

26   documents.” While this much is true, it is inapplicable here, a fact that the State would have

27   learned had they allowed for adequate time to confer.

                                                                              AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S OPPOSITION TO
     PLAINTIFF'S MOTION TO SEAL DOCUMENTS                                 1900 Sixteenth Street, Suite 1700
                                                                             Denver, Colorado 80202
     (3:17-CV-05806-RJB) – PAGE 1                                            Telephone: 303-260-7712
     54461341;1
           Case 3:17-cv-05806-RJB Document 402 Filed 09/02/20 Page 2 of 4



 1          Late in the afternoon on August 19, 2020, Washington advised GEO that it intended to rely

 2   upon excerpts of the deposition of Brian Evans and requested that GEO meet and confer regarding

 3   whether Washington needed to file the excerpts under seal. By mid-day Thursday, August 20,

 4   2020, GEO’s counsel indicated it was not available on such short notice, but could review the

 5   deposition excerpts later that evening or by early morning Friday, August 21, 2020. Despite no

 6   impending deadlines in this case, the State filed its motion without waiting for GEO’s response.

 7   Had it done so, it may have obviated the issue that is now before the Court. As such, the instant

 8   motion was never subject to full and adequate conferral, which is defined by LCR 1 as “a good

 9   faith conference in person or by telephone to attempt to resolve the matter in dispute without the

10   court’s involvement.”

11          Before filing this response, GEO reviewed the excerpts of the transcript which was marked

12   “Under Protective Order” on each page. GEO had no record of marking every page confidential.1

13   GEO contacted the court reporter to find out why the transcript was marked “Under Protective

14   Order” on every page. ECF 401-1 Scheffey Dec. at ¶ 2. The court reporter did not have a record of

15   either side making a request to mark the transcript confidential, but stated that if GEO wished to

16   change the designation of any portion of the transcript it would need “an agreement from all

17   parties,” which is inconsistent with the parties’ protective order. Id. at ¶ 3-5. GEO intends to send

18   updated designations to the State now that it has learned of the court reporter’s error. While GEO

19   will seek to have certain exhibits and testimony discussing GEO’s finances marked confidential,

20   GEO has reviewed the portions of the deposition transcript filed by the State and does not intend to

21   mark them as confidential.

22                                          II.     CONCLUSION

23          For the foregoing reasons, the State’s motion to seal should be denied as moot as neither

24   party claims confidentiality over the filed transcript excerpts.

25

26

27
     1
      Had the State waited for a conferral, GEO would have indicated that this was one of the concerns
     GEO had with the transcript.
     Case 3:17-cv-05806-RJB Document 402 Filed 09/02/20 Page 3 of 4



 1    Respectfully submitted, this 2nd day of September, 2020.

 2                                 By: s/ Adrienne Scheffey
                                   AKERMAN LLP
 3                                 Colin L. Barnacle (Admitted pro hac vice)
                                   Christopher J. Eby (Admitted pro hac vice)
 4
                                   Adrienne Scheffey (Admitted pro hac vice)
 5                                 1900 Sixteenth Street, Suite 1700
                                   Denver, Colorado 80202
 6                                 Telephone: (303) 260-7712
                                   Facsimile: (303) 260-7714
 7                                 Email: colin.barnacle@akerman.com
                                   Email: christopher.eby@akerman.com
 8
                                   Email: adrienne.scheffey@akerman.com
 9
                                   By: s/ Joan K. Mell
10                                 III BRANCHES LAW, PLLC
                                   Joan K. Mell, WSBA #21319
11                                 1019 Regents Boulevard, Suite 204
12                                 Fircrest, Washington 98466
                                   Telephone: (253) 566-2510
13                                 Facsimile: (281) 664-4643
                                   Email: joan@3brancheslaw.com
14
                                   Attorneys for Defendant The GEO Group, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27
           Case 3:17-cv-05806-RJB Document 402 Filed 09/02/20 Page 4 of 4



 1                                     PROOF OF SERVICE
 2            I hereby certify on the 2nd day of September, 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DEFENDANT THE GEO
 4   GROUP, INC.’S OPPOSITION TO PLAINTIFF STATE OF WASHINGTON’S MOTION
 5   TO SEAL DOCUMENTS via the Court’s CM/ECF system on the following:
 6   Marsha J. Chien
     Andrea Brenneke
 7   Lane Polozola
     Patricio A. Marquez
 8   OFFICE OF THE ATTORNEY GENERAL
     800 Fifth Avenue, Suite 2000
 9   Seattle, Washington 98104
10   Attorneys for Plaintiff
11

12                                               s/ Toni Domres
                                                 Toni Domres
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                      AKERMAN LLP
     PROOF OF SERVICE                                             1900 Sixteenth Street, Suite 1700
     (3:17-CV-05806-RJB) – PAGE 4                                    Denver, Colorado 80202
                                                                     Telephone: 303-260-7712

     54461341;1
